Citation Nr: 1706153	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims file.  The VLJ before whom the hearing was held is no longer with the Board.  As a Veterans Law Judge who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before a Veterans Law Judge who would decide his case.  By letter dated October 20, 2016, the Veteran waived his right to another Board hearing. 

In November 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

As noted in the Board remand dated November 5, 2014, the issue of whether revision of an August 7, 1974, rating decision denying service connection for a nervous condition is warranted on the basis of clear and unmistakable error (CUE) has been raised by the record in March 25, 2010, and other statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary because the RO did not substantially comply with the directives issued by the Board in the November 2014 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the November 2014 remand directives, the Board ordered the AOJ to adjudicate the CUE matter with respect to the August 1974 rating decision, which has been referred hereunder, and thereafter readjudicate the issue on appeal.  Although a new Supplemental Statement of the Case (SSOC) was issued in February 2015, the SSOC merely stated "[y]ou were previously denied because the decision of 1974 is found to be not clearly and unmistakably erroneous and became final one year after notification in the absence of a timely appeal."  

The use of an SSOC to adjudicate the issue of revision of the August 7, 1974, rating decision based on CUE, is inappropriate.  The November 2014 Board remand noted that the Board did not have jurisdiction over the CUE matter.  The Board's jurisdiction arises from a timely notice of disagreement with an unfavorable determination by the agency of original jurisdiction.  38 U.S.C.A. §§ 7105 (c), 7108.  See Marsh v. West, 11 Vet. App. 468 (1998).  Here, there was no initial unfavorable AOJ decision and no notice of disagreement.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  Therefore, a CUE claim is a separate issue warranting its own rating decision.  As the proper method of adjudicating the CUE matter was not accomplished, the Board finds that the RO has not substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Moreover, the Veteran has not been provided with a notice of the laws and regulations associated with proving a CUE matter.  Thus, on remand, the foregoing must be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the CUE matter raised by the Veteran concerning the denial of service connection for a nervous disorder in the August 1974 rating decision.  Such adjudication shall include issuance of Veterans Claims Assistance Act notice and a rating decision.  

2. Thereafter, readjudicate the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






